J-S11032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBERT GENE REGA (SON) AND                 :   IN THE SUPERIOR COURT OF
    JOAN MARY REGA (MOTHER)                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THI OF PENNSYLVANIA, D/B/A THE             :
    GREENERY SPECIALTY CARE CENTER             :   No. 967 WDA 2020
    OF CANONSBURG, ET. AL.                     :
                                               :
                                               :
    APPEAL OF: ROBERT GENE REGA                :

               Appeal from the Order Entered September 8, 2020
      In the Court of Common Pleas of Washington County Civil Division at
                             No(s): 2020 CV 2288


BEFORE:      STABILE, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED: APRIL 30, 2021

        This matter is an appeal filed by Robert Gene Rega (Appellant), pro se,

from the denial of a preliminary injunction in an action that he brought on his

own behalf and on behalf of his mother, Joan Mary Rega (Mrs. Rega), under

a power of attorney, against the nursing home in which Mrs. Rega resides,

THI of Pennsylvania, d/b/a The Greenery Specialty Care Center of Canonsburg

(Defendant). We affirm.

        On April 28, 2020, Appellant commenced an action against Defendant

by writ of summons. On the same date, Appellant filed a motion for pre-


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S11032-21


complaint discovery and a motion for a preliminary injunction. Appellant’s

motion for a preliminary injunction sought an order enjoining Defendant from

preventing Mrs. Rega from accessing her room telephone, from refusing to aid

Mrs. Rega in using her telephone, and from moving Mrs. Rega to another

room.    In this motion, Appellant alleged that Defendant’s caregivers have

prevented Mrs. Rega from answering her telephone calls from him in violation

of Mrs. Rega’s rights, under statute and regulations that govern nursing

homes, to communicate with her legal representative and family.             In its

response to the motion for a preliminary injunction, Defendant denied that it

had prevented Appellant and Mrs. Rega from speaking by telephone and

alleged that Appellant had spoken with Mrs. Rega by telephone.

        On September 8, 2020, the trial court held a hearing on both the motion

for pre-complaint discovery and the motion for a preliminary injunction at

which Appellant, who is incarcerated in a state correctional institution, testified

telephonically.   At this hearing, Appellant claimed that he heard from an

unidentified “friend of a friend” who works for Defendant that Defendant’s

employees had turned off the ringer on Mrs. Rega’s telephone or were

instructed by management not to answer it, but admitted that he had no

personal knowledge of this. N.T. at 5-6, 10-11. Appellant did testify that he

had made calls to Mrs. Rega’s telephone number that were not answered. Id.

at 4-5, 8, 11, 14-15. Appellant also testified that Defendant had moved Mrs.

Rega to another room and that this disrupted his ability to call her because


                                       -2-
J-S11032-21


prison approval of a new telephone number that he may call takes 30-45 days.

Id. at 3. Defendant’s counsel represented to the trial court that Mrs. Rega

had been moved from a room that she shared with a roommate to a private

room to maintain social distancing protocols and that Defendant had provided

her room and telephone number to Appellant. Id. at 6. Appellant admitted

that he had the telephone number for Mrs. Rega’s current room and the main

telephone number for the nursing home. Id. at 4, 8, 12.

      On September 9, 2020, the trial court entered an order granting in part

Appellant’s motion for pre-complaint discovery and denying Appellant’s

motion for a preliminary injunction. Appellant timely appealed the denial of

injunctive relief on September 14, 2020. Although the action remains pending

in the trial court and there is no final order, this Court has jurisdiction over

this appeal as an interlocutory appeal as of right because it is an appeal from

an order denying an injunction. Pa.R.A.P. 311(4).

      Appellant presents the following issues for our review:

      [1.] Whether the court committed an error of law and/or abused
      its discretion when it failed to grant an injunction when all
      requisites to grant such injunction were established, and the
      defendant[’]s acts or omissions warranted such injunction.

      [2.] Whether the court committed an error of law and/or abused
      its discretion when it failed to an [sic] grant an injunction due to
      a failure to conduct a full and adequate hearing, and its adoption
      of opposing counsel[’]s unfounded allegation that said power of
      attorney establishing plaintiff as agent for Joan Mary Rega was
      unenforceable.

Appellant’s Brief at 5 (unnecessary capitalization omitted).


                                     -3-
J-S11032-21


      We review the trial court’s denial of Appellant’s motion for a preliminary

injunction for an abuse of discretion. Summit Towne Centre, Inc. v. Shoe

Show of Rocky Mount, Inc., 828 A.2d 995, 1000 (Pa. 2003); Eckman v.

Erie Insurance Exchange, 21 A.3d 1203, 1206 (Pa. Super. 2011).               This

review is highly deferential. Allied Environmental Service, Inc. v. Roth,

222 A.3d 422, 426 (Pa. Super. 2019); Eckman, 21 A.3d at 1207.

      [O]n an appeal from the grant or denial of a preliminary
      injunction, we do not inquire into the merits of the controversy,
      but only examine the record to determine if there were any
      apparently reasonable grounds for the action of the court below.
      Only if it is plain that no grounds exist to support the decree or
      that the rule of law relied upon was palpably erroneous or
      misapplied will we interfere with the decision of the [trial court].

Summit Towne Centre, Inc., 828 A.2d at 1000 (quoting Roberts v. Board

of Directors of School District of Scranton, 341 A.2d 475 (Pa. 1975))

(second brackets in original).

      We conclude that the trial court had reasonable grounds for denying

Appellant’s motion for a preliminary injunction and did not abuse its discretion.

A preliminary injunction may only be granted where the plaintiff shows that

(1) an injunction is necessary to prevent immediate and irreparable harm that

cannot be adequately compensated by money damages; (2) greater injury will

occur from refusing to grant the injunction than from granting it; (3) the

injunction will restore the parties to their status quo as it existed before the

alleged wrongful conduct; (4) he is likely to prevail on the merits; (5) the

injunction is reasonably suited to abate the offending activity; and (6) the


                                      -4-
J-S11032-21


public interest will not be harmed if the injunction is granted.     Brayman

Construction Corp. v. Department of Transportation, 13 A.3d 925, 935

(Pa. 2011); Summit Towne Center, Inc., 828 A.2d at 1001; City of

Allentown v. Lehigh County Authority, 222 A.3d 1152, 1156-57 (Pa.

Super. 2019). A trial court has reasonable grounds for denying injunctive

relief where it properly concludes that any of those six requirements is not

satisfied. Summit Towne Center, Inc., 828 A.2d at 1001. Where the claim

for injunctive relief depends on speculative assertions, the denial of a

preliminary injunction is proper and must be affirmed. Id. at 1001-03; City

of Allentown, 222 A.3d at 1160-61.

      Here, the trial court denied the preliminary injunction because it

concluded that Appellant did not show that Defendant was preventing or

actively interfering with Appellant’s telephone calls to Mrs. Rega and therefore

did not satisfy the requirement that he was likely to prevail on the merits.

Trial Court Opinion at 3-6.    The trial court rejected Appellant’s testimony

concerning what an unnamed friend of a friend told him as “neither competent

nor credible” and concluded that any inference of obstruction from the fact

that Appellant made calls to Mrs. Rega that went unanswered and the fact

that Mrs. Rega had been moved to a different room was speculative because

Mrs. Rega did not have 24-hour a day supervision and Appellant was given a




                                     -5-
J-S11032-21


telephone number through which she could be reached after the move. Id.

at 3-5.1

       Appellant’s argument that the trial court denied him an adequate

hearing and his attempt to raise the issue of the validity of his power of

attorney are without merit.         The trial court allowed Appellant to speak at

length and offer any evidence that he had that Defendant was obstructing his

telephone calls to Mrs. Rega, and gave him multiple opportunities to explain

why he contended that the unanswered calls and change in Mrs. Rega’s room

showed obstruction.         N.T. at 2-15, 21.      Although Defendant’s counsel

attempted to challenge the power of attorney at the hearing in opposing

Appellant’s request for pre-complaint discovery, the trial court made no ruling

on the issue, noting that the challenge to the power of attorney “isn’t before

me right now.” Id. at 24-25. Because the trial court did not base its denial

of the preliminary injunction on any alleged defect in the power of attorney

and made no ruling at all on the subject, the issue of the validity of Appellant’s



____________________________________________


1  Appellant argues in his reply brief that after the trial court denied the
preliminary injunction, Defendant moved Mrs. Rega multiple times, has not
provided her telephone number to him, and has blocked his calls to the main
number of the nursing home, which prevents him from using that number to
reach Mrs. Rega in the future. In our review, we may consider only the record
before the trial court, not allegations or documents outside the record
concerning subsequent events. Commonwealth v. Rainey, 928 A.2d 215,
235 n.20 (Pa. 2007); Matter of One Hundred or More Qualified Electors
of Municipality of Clairton, 683 A.2d 283, 287 (Pa. 1996). Appellant’s
allegations in his reply therefore cannot be considered by this Court. Rather,
Appellant’s remedy, if any, if he can prove these new facts, is in the trial court.

                                           -6-
J-S11032-21


power of attorney cannot constitute a ground for reversal of the trial court and

is not before us in this appeal.

      For the foregoing reasons, we conclude that the trial court had

reasonable grounds for denying Appellant’s motion for a preliminary injunction

and did not abuse its discretion.

      Order affirmed.


  Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2021




                                     -7-